Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-11, drawn to a film.
Group II, claim 12, drawn to an article comprising a film.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and Group II lack unity of invention because even though the inventions of these groups require the technical feature of the film of Group I, this technical feature is not a special technical feature as it does not make a contribution over the prior art in U.S. 2017/0110688 A1 (“Slafer”), as discussed in detail in the rejection under 35 U.S.C. 102(a)(1)/(a)(2) below.
During a telephone conversation with Atty. Lynn Hunsberger on 21 January 2022, a provisional election was made with traverse to prosecute the invention of Group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 12 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being directed to a non-elected Group II.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
While recitation of “the spacing” is not considered to lack antecedent basis, there are two possible interpretations to this limitation.  One is that a respective spacing between any two most adjacent features is less than 100 nm, but not all such spacing between any two most adjacent features has to be the same spacing (e.g. one such spacing may be 50 nm while another may be 35 nm).  Alternatively, the limitation in question could be interpreted to be more restrictive than the first interpretation, namely, that a respective spacing between any two most adjacent features is the same throughout the array of features, and that said respective spacing is less than 100 nm.  For prior art rejection below, the former interpretation is applied.

Claim Interpretation
In view of 1) conventions adopted in the art of microstructures and nanostructures, including those adopted by the present Applicant (see e.g. ¶ 0034 of U.S. 2014/0242343 A1), 2) lack of specific definitions for “microscale” and “nanoscale”, and 3) interchangeable usage of the prefixes nano- and micro- in the instant application (see bridging paragraph spanning pgs. 3 and 4 of the instant application), the prefixes “nano” and “micro” are deemed to be interchangeable except when a) further limited by a specific value (e.g. claim 4) or b) used simultaneously to characterize the same claimed element (e.g. claims 8 and 9).  For situation b), “nanoscale feature” is considered to require a dimension that is less than that of the “microscale feature”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, and 6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Slafer.
Considering claims 1-3 and 6, Slafer discloses a substrate having an internal surface and an external surface opposing the internal surface, wherein the substrate is made of a polymeric material (viz. resin); Slafer discloses that one of the surfaces (specifically the internal surface) is a periodic (viz. ordered) nanopatterned surface, while the other opposing surface is defined by a plurality of microlenses (Slafer ¶ 0016).  As shown in the various figures of the reference (e.g. Fig. 14b, reproduced infra), both the external surface defining the microlenses and the internal nanopatterned surface may be covered by a respective barrier layer (id. ¶ 0085), wherein an adhesive layer 1425 is shown to be adjacent to the barrier layer on the nanopatterned surface.  Slafer therefore anticipates all limitations of claims 1-3 and 6.

    PNG
    media_image1.png
    1241
    772
    media_image1.png
    Greyscale



Claims 1, 3, 4, 6, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2014/0160705 A1 (“Lee”).
Considering claims 1 and 4, Lee discloses a structured layer (termed “filler layer” by the reference) used for barrier purposes, the layer made of a polymeric material and having opposing structured major surfaces (Lee ¶ 0022 and e.g. Figs. 1A and 2D), wherein one of the structured surfaces is adjacent to a plurality of barrier structures having height of 20 – 25 µm and width that is 4 – 6× the corresponding height (id. ¶ 0019), thus making the structured surface adjacent the barrier structures a structured surface having microscale features.  The opposing second structured surface is defined by a plurality of concavities whose shapes are complementary to that of “microstructures”, each of which having a height T2 that is 1/250 to 1/10 that of the height of the barrier structure and a id. ¶ 0016 and 0021).  As such, respective height of each microstructure ranges from 80 to 250 nm, which is also the corresponding depth of the concavities on the second structured surface of the structured layer, thereby making this second structured surface one comprising nanosacle features.  As a barrier layer is placed between each barrier structure and the structured layer (id. ¶ 0019), Lee thus discloses every limitation of claims 1 and 4.
Considering claim 3, certain embodiments (e.g. id. Fig. 3A and 3B) have barrier structures and microstructures defining both major structured surfaces of the structured layer.  As such, barrier layers are located on both opposing structured surfaces.
Considering claim 6, the microstructures of Lee are shown to be arranged in an ordered array (e.g. id. Figs. 1B–1D).
Considering claim 7, Figs. 2C and 2D of Lee shows the presence of microstructures located on and/or between barrier structures (id. ¶ 0027 and 0028).
Considering claim 10, from ¶ 0021 of Lee, it can be shown that the concavities have aspect ratio greater than 1:1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Slafer, as applied to claim 1 above, and further in view of U.S. 2015/0202834 A1 (“Free”).
Considering claims 8 and 9, though Slater discloses that the external microlens disclosed therein can reduce reflection and extract light, Slafer as discussed above is silent regarding the provision of randomly arrayed nanoscale features on the microlenses of the external surface.
However, the provision of randomly arranged nanostructures to the surface of microlenses used as light extractors is known in the art, as is taught in Free, wherein such structures are in the form of hiearchical structures (Free ¶ 0081-0085 and Figs. 3A-3C).  Slafer is analogous, as it is from the same field of endeavor as that of the instant application (providing gas barrier structures to electronic devices).  Free is analogous, as it is from the same field of endeavor as that of the instant application (nanoscale features exhibiting optical properties such as antireflective properties).  Given that the external microlenses of Slafer are disclosed to be capable of extracting light and reducing reflection, and as the hierarchical structures of Free can perform similar function (id. ¶ 0001 and ¶ 0081-0085), person having ordinary skill in the art has reasonable expectation of success that the teachings of Free may be applied to the external microlenses of Slafer.  .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, as applied to claim 1 above.
Considering claim 11, from ¶ 0016 and 0021 of Lee, it may be inferred that width of each of the orderly array microstructures is 8 – 250 nm.  Figs. 1B-1D of Lee further implies small gap (viz. space) between adjacent microstructures, wherein the gap has a dimension less than that of the width of the microstructures.  Thus, a range of less than 250 nm would overlap the claimed range.  Lee is analogous, as it is from the same field of endeavor as that of the instant application (providing gas barrier structures to electronic devices).  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.
	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, as applied to claim 1 above, and further in view of U.S. 2014/0139985 A1 (“Shih”).
Considering claim 5, Lee as discussed above is silent regarding the provision of randomly arrayed microscale features.
However, as is known in the art of barrier materials for electronic devices, microscale features, in particular the microscale barrier in Lee, can be arranged in a regular or random manner (Shih ¶ 0031-0032).   Shih is analogous, as it is from the same field of endeavor as that of the instant application (providing gas barrier structures to electronic devices).  Given the similarity in how their respective structures are designed (e.g. both references have respective filler layers), person having ordinary skill in the art has reasonable expectation of success that the teachings of Shih may be applied to Lee.  Person having ordinary skill in the art would have been motivated to use randomly-arranged barrier structures in the structure of Lee, as Shih is considered to have demonstrated that such a configuration is known in the art of barrier layers used for electronic devices.  This rationale for supporting a finding of obviousness, where one reference demonstrates that a particular material is suitable for a particular intended use, is considered appropriate under the guidelines set forth in MPEP 2144.07.
	
Concluding Remarks 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781